Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered February 26, 2001, convicting him of attempted assault upon a police officer, upon his plea of guilty, and imposing sentence.
*533Ordered that the judgment is affirmed.
There is no support in the record for the defendant’s contention that the court should have, sua sponte, ordered an additional competency examination pursuant to CPL 730.30 (see People v Tortorici, 92 NY2d 757 [1999], cert denied 528 US 834 [1999]; People v Agaro, 303 AD2d 518 [2003]). Whether to order a competency examination “lies within the sound discretion of the trial court” and “[t]he trial court was entitled to give weight to the findings and conclusions of competency derived from the most recent examination” (People v Morgan, 87 NY2d 878, 879, 880 [1995]; see People v Tortorici, supra).
The defendant’s remaining contentions are without merit. Ritter, J.P., Goldstein, Adams and Crane, JJ., concur.